[DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                           ________________________            FILED
                                                      U.S. COURT OF APPEALS
                                   No. 10-11423         ELEVENTH CIRCUIT
                               Non-Argument Calendar      AUGUST 13, 2010
                             ________________________        JOHN LEY
                                                               CLERK
                        D.C. Docket No. 1:09-cv-00717-TCB

VIAVIENTE TAIWAN, LP,

lllllllllllllllllllllPlaintiff-Counter-Defendant-Appellant,

                                        versus

UNITED PARCEL SERVICE, INC.,

lllllllllllllllllllllDefendant-Counter-Claimant-Appellee.

                            ________________________

                     Appeal from the United States District Court
                        for the Northern District of Georgia
                           ________________________

                                   (August 13, 2010)

Before EDMONDSON, HULL and MARTIN, Circuit Judges.

PER CURIAM:

      After review of the briefs and record in this appeal, the Court affirms the

district court’s orders, dated March 3, 2010 and April 13, 2010, which collectively
(1) declared that plaintiff VieViente Taiwan, LP (“ViaViente”) is contractually

obligated to indemnify defendant United Parcel Service, Inc. (“UPS”) for all

duties, taxes, penalties, and fines assessed by Taiwan customs authorities in

connection with shipments of ViaViente products to Taiwan, and (2) granted

summary judgment in favor of defendant UPS on plaintiff ViaViente’s complaint

and on UPS’s counterclaims. We also affirm the district court’s entry of an

amended judgment in favor of UPS in the amount of $2,821.49 against ViaViente,

for the reasons outlined in the district court’s thorough and well-reasoned order of

March 3, 2010.

      AFFIRMED.




                                         2